Citation Nr: 1819402	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-20 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 30 percent prior to December 16, 2016, and in excess of 50 percent thereafter, for mood disorder.

2. Entitlement to a rating in excess of 10 percent for herniated nuclei pulposus lumbar spine L4-5 and status post-surgical repair with residual scarring.

3. Entitlement to a rating in excess of 10 percent for right knee status post anterior cruciate ligament and medial meniscal tear with residual scarring.

4. Entitlement to a rating in excess of 10 percent for left knee medial meniscal tear with tendinosis.

5. Entitlement to a compensable rating for erectile dysfunction.

6. Entitlement to a compensable rating for bilateral foot hallux onycholysis.

7. Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).

8. Entitlement to service connection for bilateral pes planus.

9. Entitlement to service connection for right lower extremity radiculopathy, including as secondary to the lumbar spine disability.

10. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2007 to May 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Jurisdiction is now with the RO in Montgomery, Alabama. 

In April 2017 the RO increased the Veteran's rating for the service connected mood disorder to 50 percent as of December, 16, 2016. As the higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

In addition, in November 2017, the Veteran submitted a claim for a TDIU. A claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Thus, the Board finds that the Veteran's claim properly includes consideration of whether a TDIU is warranted.

The issues of entitlement to increased rating for GERD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to December 16, 2016 the Veteran's service-connected mood disorder resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms such as disturbances in motivation and mood, difficulty establishing and maintaining relationships, and irritability.

2. As of December 16, 2016, the Veteran's mood disorder has been manifested by symptoms that are indicative of occupational and social impairment, with reduced reliability and productivity, to include anxiety attacks, sleep disturbances, and irritability. However, symptoms leading to occupational and social impairment deficiency in most areas such as work, school, family, relations, judgment, thinking, and mood have not been demonstrated.

3. Considering complaints of pain, pain on motion, and functional loss, the Veteran's herniated nuclei pulposus lumbar spine L4-5 and status post-surgical repair with residual scarring has not resulted in forward flexion limited to 60 degrees or less, a combined range of motion of 120 degrees or less, ankylosis, muscle spasm or guarding resulting in abnormal gait or abnormal contour; incapacitating episodes have not been shown.  

4. The Veteran's right knee status post anterior cruciate ligament and medial meniscal tear with residual scarring is manifested by painful motion with no limitation of motion, instability or any other ailment. . 

5. The Veteran's left knee medial meniscal tear with tendinosis is manifested by painful motion with no limitation of motion, instability or any other ailment. 

6. Throughout the period of the appeal, the Veteran's service-connected erectile dysfunction has not been manifested by penile deformity.

7. Throughout the appeal period, bilateral foot hallux onycholysis of the bilateral toes covered less than 5 percent of the total and 0 percent of the exposed body, the Veteran did not use systemic therapy such as corticosteroids or other immunosuppressive drugs, and there is no evidence of any use of corticosteroid medication of any type.

8. The competent and credible evidence of record shows that the Veteran's bilateral pes planus is due to active duty service.

9. The Veteran does not have a current diagnosis of right lower extremity radiculopathy.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, but no higher prior to December 16, 2016 for mood disorder have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2017).

2. The criteria a rating in excess of 50 percent as of December 16, 2016 for mood disorder have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2017).

3. The criteria for a rating in excess of 10 percent for herniated nuclei pulposus lumbar spine L4-5 and status post-surgical repair with residual scarring have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242 (2017).

4. The criteria for a rating in excess of 10 percent for right knee status post anterior cruciate ligament and medial meniscal tear with residual scarring based on limitation of motion have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a Diagnostic Code 5260 (2017).

5. The criteria for a rating in excess of 10 percent for left knee medial meniscal tear with tendinosis based on limitation of motion have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a Diagnostic Code 5260 (2017).

6. The criteria for a compensable rating for erectile dysfunction have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2017).

7. The criteria for a compensable rating for onycholysis of the bilateral toes have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes7800-7806 (2017).

8. The criteria for service connection for bilateral pes planus have been met. 38 U.S.C. §§ 1110, 1111, 1153, 5107, 7104 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

9. The criteria for service connection for right lower extremity radiculopathy have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In this case, the Veteran was provided with 38 U.S.C. § 5103(a)-compliant notice in April 2010. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to his claims, and the examinations adequately provide the findings necessary to a resolution to the appeal. 

The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2017). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal. Fenderson v. West, 12 Vet. App. 119 (1999).

Mood Disorder

The Veteran's mood disorder has been assigned an initial 30 percent rating prior to December 16, 3016, and a 50 percent rating thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9435 and the General Rating Formula for Mental Disorders. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a) (2017). When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment. 38 C.F.R. § 4.126 (b) (2017).

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

The listed symptoms in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. It is not required to find the presence of all, most, or even some, of the enumerated symptoms for particular ratings. The list of examples provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran and disorder, and the effect of those symptoms on social and work impairment. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 38 C.F.R. §§ 4.125, 4.130 (2017). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-5 has now been officially released. An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5. However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. Ed. (1994).

A May 2010 VA examination report shows that prior to military service the Veteran owned his own business from 2002 to 2007 doing storm clean up. He reported that he was planning to get an Associates Degree in computer science in Alabama. The Veteran was married and had a 19 month old child. He reported that he was close to his family and enjoyed fishing, hunting, and playing computer games. No history of suicide attempts or violence or assaultive behavior was reported. He reported that he was a little anxious due to uncertainty of the future. He reported seeing a social worker twice a week and a psychiatrist once a month, which he felt was a positive experience in his life. Psychiatric examination showed that the Veteran was clean and neatly groomed; psychomotor activity was restless; speech unremarkable; attitude was cooperative; affect was constricted; mood was depressed and anxious; attention was easily distracted; oriented to person, time, and place; thought process was unremarkable; no delusions; judgement was normal; intelligence was average; and it was noted that the Veteran had a sleeping impairment. No hallucinations; inappropriate behavior; or obsessive/ritualizing behavior was noted. Panic attacks were noted as occurring rarely, where he would remain incapacitated for several minutes and had to leave public areas to where he could be alone and do deep breathing to calm down. No suicidal or homicidal thoughts were reported. He could maintain personal hygiene, and had no problems with activities of daily living. Memory was noted as normal. The Veteran was diagnosed with a mood disorder and assigned a GAF of 60. The examiner remarked that the Veteran's mood disorder caused reduced reliability and productivity, as depressed mood would cause worry and decreased concentration in his ability to complete school work. 

A December 2016 VA examination shows that the Veteran reported that his psychiatric condition was about the same as he was able to deal with symptoms better. He walked, exercised, and rested to help manage depression. He stated that aside from the panic attacks he sometimes becomes anxious "with expectation . . . when I'm about to meet new people I get nervous and clammy." The examiner reported that the Veteran's mood disorder caused occupational and social impairment with reduced reliability and productivity. The Veteran reported being married since 2007 and has three biological children and two step children. He reported his relationship with wife was good and the children were okay. He reported having one close friend and got along with others even if he did not like them. He reported recreational activities such as hunting, fishing, camping, activities with the kids, and traveling. Current employment status was noted as doing retail construction. A lot of his work required traveling, and he has been doing this work since 2012. No history of suicidal or homicidal ideations was noted. Symptoms were noted as depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, and neglect of personal appearance and hygiene. Mental status examination was normal. Panic attacks were noted that last about an hour, and he reported that in the past month he had had one panic attack. 

A December 2017 VA psychiatric treatment report shows that the Veteran described a chronic history of intermittent depressive and anxiety symptoms, although his symptoms were noted to be potentially situational in nature, including general descriptions of symptoms in the context of divorce and custody issues, injuries, and chronic pain. No current or past suicidal or homicidal ideation were noted. No history of mania, psychosis, or substance abuse was reported. He reported experiencing periodic nightmares, but not every night. He otherwise has a difficult time clearly articulating his symptoms but has not sought treatment for about 7 years. The Veteran's appearance was normal but he offered mostly vague responses and poor eye contact. No psychomotor agitation or retardation was observed; speech was normal; mood was stressed; affect was mildly anxious/depressed but generally seemed uncomfortable to be talking with a psychiatrist; thought process was normal; no delusions; insight and judgement were fair; impulse control was intact; alert to all three spheres; and cognition was grossly intact. He was diagnosed with adjustment disorder with depressed mood and anxiety.

Upon review of the evidence, the Board finds, first, that prior to December 16, 2016, considering the evidence in light of the criteria listed above and resolving all reasonable doubt in favor of the Veteran, his service-connected mood disorder more nearly approximates a higher rating of 50 percent. 38 C.F.R. § 4.7 (2017).

The pertinent medical evidence shows that the Veteran's psychiatric symptomatology has included some occupational impairment with reduced reliability and productivity, specifically noted in school due to depressed mood with decreased concentration. Additionally, panic attacks were noted to occur less than weekly. Sleeping impairments and depression were also noted. Collectively, those symptoms are indicative of occupational and social impairment that warrant a rating of 50 percent prior December 16, 2016. 

In addition to the presence of symptoms of the same type and level of severity listed in the General Rating Formula as characteristic of occupational and social impairment with reduced reliability and productivity, the Board also notes that the Veteran's GAF scores during the period prior to December 16, 2016, were assessed as 60. According to DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). The Board finds that the Veteran's symptoms are indicative of symptoms consistent with the rating of 50 percent. The Board reiterates that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating to be assigned. Rather, they must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. 38 C.F.R. § 4.126 (a) (2017). In this case, the extent and severity of the Veteran's actual symptoms reported or shown during the appeal period are suggestive of occupational and social impairment with reduced reliability and productivity.

In assigning an increased 50 percent rating for the Veteran's psychiatric disability prior to December 16, 2016, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for his psychiatric disability. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the Board finds that the preponderance of the evidence supports the assignment of a 50 percent rating, but not higher, for mood disorder for the period prior to December 16, 2016, and to that extent, the claim is granted. 

With regards to whether a rating in excess of 50 percent is warranted for any time during the course of the appeal, to include both before and after December 16, 2016, the Board finds that the evidence of record does not support an initial rating higher than the assigned 50 percent rating. The initial 50 percent rating contemplates occupational and social impairment with some reduced reliability and productivity due to symptoms such as panic attacks, sleep impairments, depression, and disturbances of motivation and mood. The Veteran has acknowledged feelings of sleeping difficulties, panic attacks, anxiety, and depression. No homicidal or suicidal ideations have been noted. Additionally no violent outbursts or inappropriate behavior have been noted. Moreover, the evidence does not indicate, nor has the Veteran ever reported, that his service-connected mood disorder has been manifested by symptoms such as persistent delusions, obsessional rituals that interfere with routine activities, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene that would cause occupational and social impairment with deficiencies in most areas. Additionally, the Board notes that the Veteran has had multiple mental status examinations, with his major symptoms noted to be anxiety, panic attacks, and depression, and disturbances of motivation and mood. 

The Board also finds that the Veteran's symptoms do not more nearly approximate the criteria for a 70 percent rating during any point of this appeal. The evidence simply does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. The Board notes that mental examinations have consistently shown that the Veteran reports being active with fishing, hunting, traveling, and activities with his children. This evidence shows that there has not been social impairment with deficiencies in most areas. 

Consequently, the Board finds that the weight of the evidence is against granting a rating in excess of 50 percent for the Veteran's mood disorder during the entire course of the appeal. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2017). The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In determining if a higher rating is warranted, pain itself does not constitute functional loss. Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion. However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance. Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017). Painful motion should be considered to determine whether a higher rating is warranted, whether or not arthritis is present. Burton v. Shinseki, 25 Vet. App. 1 (2011).

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran asserts that a rating in excess of 10 percent is warranted for his herniated nuclei pulposus lumbar spine L4-5 and status post-surgical repair with residual scarring, which has been rated under Diagnostic Code 5242. 

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 38 C.F.R. § 4.71a (2017). The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease. 38 C.F.R. § 4.71a (2017). 

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion for the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2).

A May 2010 VA examination report that the Veteran had normal posture and gait during the examination process. He had normal curvature of the spine, normal symmetry in appearance, and normal symmetry in rhythm of spinal motion. Range of motion of the thoracolumbar spine showed forward flexion 0 to 80 degrees with moderate discomfort. Extension backwards was to 0 to 25 degrees with moderate discomfort. Lateral flexion 0 to 25 degrees bilaterally with moderate discomfort. Lateral rotation 0 to 25 degrees bilaterally with moderate discomfort. The patient has objective evidence of painful motion though without acute spasm, weakness, or tenderness. Neurological examination of the lower extremities revealed motor sensory deep tendon reflexes to be intact. Lasegue's sign was negative. An MRI of the lumbar spine showed an L4-5 disc fragment that showed fusion posteriorly of L4-5. The Veteran reported back pain in the lumbar area. The Veteran did not wear a back brace at the time of the examination. The Veteran reported that he was usually able to perform the activities of daily living such as dressing and undressing and attending the needs of nature and operating a motor vehicle with occasional assistance from his wife with putting on his shoes and socks.

A December 2016 VA examination report shows that the Veteran felt his back was worse since the last VA examination. He reported constant pain, worse with moderate physical activity and prolonged sitting. Pain was primarily located in low back and now into hips with no weakness. The Veteran reported that he wore a back brace and used over the counter and prescription pain medications. No flare ups were reported. Range of motion was normal with pain on forward flexion and no pain on weight bearing. Pain on palpitation was noted. Repetitive use testing showed no loss of motion. The examiner reported that regarding pain, weakness, fatigability, or incoordination when the joint is repeatedly used over a period of time, such an opinion could not be provided without resorting to speculation. No flare ups or guarding of spine were reported or noted. Reflexes and sensory examination normal were normal. Negative straight leg testing was noted. No ankylosis of the spine was noted. No neurological conditions were diagnosed, and the Veteran did not have intervertebral disc syndrome. Arthritis was documented. The examiner noted that the Veteran had difficulty with moderate physical activity and prolonged sitting. 

After a review of the evidence of record the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's lumbar spine disability.  Here, the record shows that throughout the course of this appeal, the Veteran has not had flexion limited to at least 60 degrees or that he had a combined thoracolumbar spine range of motion of 120 degrees or less. Additionally, there is no evidence of muscle spasm or guarding resulting in abnormal gait or abnormal contour, nor is there ankylosis. While the Board notes that the Veteran does report low back pain, joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functioning ability, does not warrant a higher rating. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Therefore, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's lumbar spine disability. 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

The Board further notes that the Veteran has not reported experiencing any additional limitation due to pain on repetition or flare ups. 38 C.F.R. § 4.40, 4.45 (2017). There is no evidence showing that the Veteran has more limitation of motion than that found at his VA examinations. Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a rating in excess of 10 percent for functional impairment of the lumbar spine. 

Consideration has also been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion, however, the Veteran has not been diagnosed with IVDS; therefore, this Diagnostic Code is not applicable. 

With regards to neurological impairment, the Veteran has not been diagnosed with radiculopathy of the lower extremities or bowel or bladder problems associated with his service-connected lumbar spine disability. 

The Board has also considered the statements submitted by the Veteran in support of the claim. The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such as pain and stiffness. Layno v. Brown, 6 Vet. App. 465 (1994). However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification of a spinal disability and the determination of the range of motion of the spine requires medical expertise that the Veteran has not shown he possesses. Competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination. The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated. The Board finds that this evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.

Bilateral Knees

The Veteran has been assigned a rating of 10 percent for the left knee medial meniscal tear with tendonitis, and a 10 percent rating for right knee status post anterior cruciate ligament and medial meniscal tear, both under Diagnostic Code 5260.

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5260. When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. Ratings for arthritis cannot be combined with ratings based on limitation of motion of the affected joint. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2017).

A claimant who has arthritis resulting in limited or painful motion and instability of a knee may be rated separately under Diagnostic Codes 5260 and 5257. However, any separate rating must be based on additional compensable disabling symptomatology. VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998). Separate ratings for limitation of flexion of the leg and limitation of extension of the leg may also be assigned for disability of the same knee if separate compensable ratable disability is shown. VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004).

Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees. A 20 percent rating is warranted for flexion limited to 30 degrees. A 30 percent rating, the maximum schedular rating, is warranted for flexion limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017). 

Under Diagnostic Code 5261, extension of the leg limited to 5 degrees warrants a 0 percent rating. Extension of the leg limited to 10 degrees warrants a 10 percent rating. Extension of the leg limited to 15 degrees warrants a 20 percent rating. Extension of the leg limited to 20 degrees warrants a 30 percent rating. Extension of the leg limited to 30 degrees warrants a 40 percent rating. Extension of the leg limited to 45 degrees warrants a 50 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2017). 

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability. Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling. Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling. Severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum). 38 C.F.R. § 4.71a (2017).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2017). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995). Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion. Burton v. Shinseki, 25 Vet. App. 1 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A May 2010 VA examination report shows both knees revealed normal appearance other than well-healed arthroscopic scars on the right without heat, redness, or swelling. The Veteran was able to squat on both knees though he reported he required assistance on arising. Range of motion of both knees was noted to be normal with flexion 0 to 140 degrees and full extension to 0 degrees. Stability of both knees was noted to be intact with negative Lachman's test and negative Murray's sign. The Veteran reported aching at rest, becoming a sharp pain with weight-bearing. He reported that he wore braces on both knees at nighttime, although he did not wear braces during the examination.

A December 2016 VA examination report showed that the Veteran reported popping and locking with intermittent sharp pain affecting his knees. The Veteran reported the pain would worsen with deep squats and standing back up. No braces were used, although he reported using over the counter and prescription pain medication. No flare ups were reported. Right and left knee range of motion was normal with flexion to 140 degrees and extension to 0 degrees with no pain. Pain on palpitation or weight bearing was not shown. Crepitus was not diagnosed. Repetitive use testing of the knees was normal with no loss of range of motion. The examiner reported that for an opinion for pain, weakness, fatigability, or incoordination when the joint is repeatedly used over a period of time, such an opinion is not feasible and cannot be provided without resorting to mere speculation. Any decrease in range of motion with repeated use over time is merely speculative and highly subjective. The Veteran's muscle strength was noted as 5 of out 5 for both knees, with no muscle atrophy and no ankylosis of knees. Joint stability testing was normal. Meniscus conditions for both knees were noted with residuals noted as pain. No assistive devices were reported to be used by the Veteran. The examiner reported that bilateral knee disabilities resulted in pain, difficulty with squatting, and standing from squatting position. Passive range of motion and weight bearing range of motion testing was not performed secondary to Veteran's deferral of the movements.

After a review of the evidence of record, the Board finds that ratings in excess of 10 percent for the Veteran's left and right knee disabilities are not warranted.  

Addressing limited motion, the Board notes that the evidence shows that the Veteran's left and right knee extension has been consistently shown to be full, to 0 degrees; therefore a compensable rating under Diagnostic Code 5261 is not warranted. With regards to flexion, the evidence shows that the Veteran has been able to achieve full flexion to 140 degrees, without pain. In order to warrant a higher rating under Diagnostic Code 5260, limitation of flexion would need to be shown to be limited to 30 degrees. As there is no evidence of limitation of flexion to 30 degrees in either knee, an increased rating under Diagnostic Code 5260 is not warranted for either knee. 

Additionally, the Board finds that the Veteran is not entitled to a rating greater than the current 10 percent rating for either knee under Diagnostic Code 5003, governing arthritis. As the Veteran's left and right knee disabilities have not been diagnosed as being affected by arthritis. Therefore, 10 percent rating each for the right and left knee remains the highest rating warranted for painful motion, even considering functional loss due to pain and other factors. 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Addressing left and right knee instability, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent knee instability. There is simply no indication that the Veteran has left or right knee instability. The Veteran himself has not reported knee instability during any of his medical examinations. Additionally, the Board notes that the Veteran has had meniscus conditions and procedures of both knees that results in pain. However, the Board notes that the Veteran is already in receipt of 10 percent ratings due to pain of the knees; thus, an award of additional ratings based upon partial removal of his semilunar cartilage due to a meniscectomy would result in pyramiding which is prohibited by 38 C.F.R. § 4.14 (2017).

Consideration of other diagnostic codes for rating a knee disability, such as Diagnostic Codes 5256, 5258, 5262, and 5263, is inappropriate as the Veteran's left and right knee disabilities do not include the pathology required in the criteria for those Diagnostic Codes of ankylosis, dislocation of the semilunar cartilage, tibia or fibula impairments, or genu recurvatum. 38 C.F.R. § 4.71a (2017). Additionally, while the Veteran did report he experienced some locking and popping of the knees, those symptoms were never replicated during range of motion testing, joint stability testing, or weight bearing testing. Therefore, the Board finds that the objective finding on the two VA examination reports outweigh the Veteran's subjective reports of these symptoms. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher or separate ratings for the Veteran's right and left knee disabilities. Therefore, the claim for increase must be denied. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

The Veteran is assigned a 0 percent (noncompensable) rating for erectile dysfunction pursuant to 38 C.F.R. § 4.155b, Diagnostic Code 7522 (2017).

Erectile dysfunction is not specifically listed in the rating schedule. The most closely aligned rating criteria for the disability are found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350. 38 C.F.R. § 4.115b (2017). In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31 (2017). In this case, that means that, for a compensable rating to be assigned, the medical evidence must establish deformity of the penis with loss of erectile power. 

Here, the Veteran contends that his erectile dysfunction and the resulting sexual difficulties warrant a compensable rating. The Veteran is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114 (k) due to loss of use of a creative organ specifically to compensate him for erectile dysfunction. 

To obtain a compensable rating under Diagnostic Code 7522, deformity of the penis with loss of erectile power must be demonstrated. In the instant case, it is undisputed that the Veteran has loss of erectile power without medication. However, the rating criteria also require deformity of the penis to warrant a compensable rating. The medical evidence in this case is negative for complaints, treatments, or findings of penile deformity. The VA examination reports and Veteran's own statements are absent of any indications of penile deformity.

Specifically, May 2010 and December 2016 VA examination report shows that the Veteran was found to have erectile dysfunction. However, no deformities were reported and the Veteran refused examination of his genitals during the December 2016 VA examination.

The Board has also considered the statements submitted by the Veteran in support of his claim. The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses. Layno v. Brown, 6 Vet. App. 465 (1994). The Veteran's reports of loss of erectile power are found credible, and he has already established service connection for erectile dysfunction. However, he has not alleged any physical deformity of the penis, as opposed to a functional deficiency of the penis. No medical professional has identified any deformity of the penis,  and the Veteran has not submitted any evidence to support a finding that there is any deformity of the penis.

The key factor in establishing entitlement to a compensable rating for erectile dysfunction is to show a penile deformity in addition to loss of erectile power. 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2017). Here, the medical evidence in the file does not indicate any deformity of that penis that would entitle the Veteran to a compensable rating for erectile dysfunction. Thus, the preponderance of the evidence is against the claim for a compensable rating for erectile dysfunction. Therefore, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hallux Onycholysis

The Veteran asserts that compensable ratings are warranted for bilateral hallux onycholysis of the toes under Diagnostic Codes 7899-7802. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2017). A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule. However, as the Veteran did not receive burns to the toes, the Board finds that the Veteran's bilateral hallux onycholysis is properly rated under Diagnostic Code 7806 for dermatitis or eczema. 

Under Diagnostic Code 7806, a noncompensable rating is assigned when less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and; no more than topical therapy required during the past 12-month period. A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period. A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period. A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).

The Federal Circuit has held that systemic therapy means "treatment pertaining to or affecting the body as a whole," whereas topical therapy means treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied, and that nothing in Diagnostic Code 7806 displaces the accepted understandings of systemic therapy and topical therapy to permit a topical therapy that affects "only the area to which it is applied" to count as a systemic therapy under that code. The use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case. The use of topical corticosteroids does not automatically mean systemic therapy because Diagnostic Code 7806 distinguishes between systemic and topical therapy. Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).

A May 2010 VA examination report shows that the Veteran was diagnosed with bilateral hallux onycholysis. The Veteran reported recurrent ingrown toenails and subsequent removal of his toenails on both toes. The examiner reported that the condition was asymptomatic.

A December 2016 VA examination report shows that since the last examination the condition had worsened. The Veteran reported having persistent infections where he needs them cut open and have them drained. He reported constant pain. No current infections were noted but he stated that it was still difficult to walk. No oral or topical medications were noted to be used. The examiner diagnosed bilateral feet hallux onycholysis, with both great toenails partially removed and cracked with mild yellow tint. The examiner noted that there were no signs of infection and the condition was nontender. Total area exposed was noted as less than 5 percent. 

After a review of the evidence of record, the Board finds that a compensable rating for bilateral hallux onycholysis must be denied. The VA examination reports of record have consistently noted that objective testing indicated the condition was asymptomatic with no tenderness and that the condition affects less than five percent of the total body and less than five percent of exposed areas. Additionally, no medications were used for treatments. Therefore, a compensable rating is not warranted. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).

III. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303 (d) (2017).

Pes Planus

The Veteran asserts that service connection is warranted for bilateral pes planus (flat feet). 

A review of the Veteran's service treatment records shows that a May 2007 enlistment examination shows his feet were assessed as normal with normal arches. A July 2007 service treatment record showed that the Veteran was assessed with flat feet. An August 2007 service treatment record shows that x-rays were taken to rule out pes planus. Weight-bearing views of the right and left feet reveal some mild deformity of the head of the right fifth metatarsal. There was also a question of flexion deformity at the DIP joint level of the second toe of the right foot. No obvious pes planus were seen or other abnormalities noted. The left foot was normal in appearance. An August 2008 service treatment record showed that the Veteran was assessed with a congenital defect of the feet diagnosed as pes planus. 

A May 2010 VA examination report shows that the Veteran was assessed with pes planus. The examiner reported that this was a congenital deformity that existed prior to military service.

The negative medical evidence described above is based primarily on a finding that the Veteran had a preexisting bilateral pes planus condition of the foot that was not aggravated by service. However, as noted above, the Veteran's May 2007 enlistment medical examination specifically determined that he had normal arches of both feet. X-rays taken in August 2007 noted that the Veteran did not have pes planus. Therefore, the finding of the VA examination report in May 2010 ignored the facts that the Veteran did not have pes planus upon entrance into service, pes planus was found during service, and he still has pes planus, apparently unchanged since service. Additionally, the Veteran was found to have bilateral pes planus on a VA examination in May 2010 prior to his separation from service. 

The Board finds that the preponderance of the evidence supports the Veteran's claim for entitlement to service connection for pes planus. Therefore, the appeal must be granted as to this issue. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Radiculopathy of the Lower Right Extremity

The Veteran asserts that he has radiculopathy of the lower right extremity that was caused by service or, alternately, that was caused or aggravated by his service connected lumbar spine disability. 

A review of the Veteran's service treatment records shows that in September 2008 he was assessed with some radicular symptoms associated with right L5 nerve. An October 2008 treatment record shows that sensation to light touch was normal to the lower extremities. Reflexes were noted as 2+ for the bilateral patella and bilateral Achilles. No ankle clonus was found bilaterally and plantar response was flexor bilaterally. Coordination was rapid, smooth, and accurate in upper and lower extremities. No pronator drift was noted. No dysmetria or dysdiadochokinesia present. No extinction on double simultaneous stimulation was noted. 

A May 2010 VA examination report of the spine showed that right L5 radiculopathy was not documented by electromyogram. Neurological examination of the lower extremities revealed motor, sensory, and deep tendon reflexes to be intact. Lasegue's sign was negative. No diagnosis of radiculopathy was assigned.

A December 2016 VA examination of the spine showed that the Veteran's reflexes were normal and sensory examination normal. Negative straight leg testing was noted. The examiner concluded that the Veteran had no neurological condition. 

Service connection may only be granted for a current disability. When a claimed condition is not shown, there may be no grant of service connection. Congress specifically limited entitlement for service-connected disease or injury to cases where the incident resulted in a disability. In the absence of proof of a present disability there can be no valid claim. 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds the evidence of record is probative that the Veteran has not had a diagnosis of radiculopathy at any time during the appeal period. While the Veteran has reported symptoms of right lower extremity radicular pain, examinations by medical professionals after clinical examination could not confirm any neurological diagnosis of a right lower extremity radiculopathy or any other neurological disorder. The Board finds the VA examination reports to be persuasive and uncontradicted by any contrary competent opinion documenting a diagnosis of a radicular condition. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). Those opinions were based on a full review of the record, including the service medical records, VA treatment records, the Veteran's statements, and a through clinical evaluation to include EMG testing. Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would support the claim for service connection for radiculopathy of the lower right extremity. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Consideration has been given to the Veteran's assertion that he has right lower extremity pain. However, while lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, radiculopathy is a condition that is outside the realm of common knowledge of a lay person. Kahana v. Shinseki, 24 Vet. App. 428 (2011), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). A radiculopathy disability is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that neurological and muscular testing and other specific findings are needed to properly assess and diagnose the disorder. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Although the Board readily acknowledges that Veteran is competent to report right lower extremity pain symptoms, there is no indication that he is competent to diagnose radiculopathy. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating neurological disorders. King v. Shinseki, 700 F.3d 1339 (Fed.Cir.2012). Accordingly, that lay evidence does not constitute competent medical evidence and lacks probative value.

The preponderance of the evidence is against the Veteran's claim. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992). Therefore, the claim must be denied. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating of 50 percent for mood disorder prior to December 16, 2016, is granted. 

Entitlement to a rating in excess of 50 percent for mood disorder from December 16, 2016, is denied.

Entitlement to a rating in excess of 10 percent for herniated nuclei pulposus lumbar spine L4-5 and status post-surgical repair with residual scarring is denied.

Entitlement to a rating in excess of 10 percent for right knee status post anterior cruciate ligament and medial meniscal tear with residual scarring is denied.

Entitlement to a rating in excess of 10 percent for left knee medial meniscal tear with tendinosis is denied.

Entitlement to a compensable rating for erectile dysfunction is denied.

Entitlement to a compensable rating for bilateral foot hallux onycholysis is denied.

Entitlement to service connection for bilateral pes planus is granted.

Entitlement to service connection for radiculopathy of the right lower extremity is denied. 


REMAND

The Board finds that, with regards to whether a compensable rating is warranted for the Veteran's service connected GERD, a new examination is warranted. A review of the evidence of record shows that the Veteran was last provided a VA examination for this condition in 2010. Recent VA treatment records in October 2017 shows that he was referred for treatment to a gastroenterologist, which indicates that the condition may have worsened. Therefore, a remand is warranted to ensure that record contains evidence of the current severity of the Veteran's service-connected GERD. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board also finds that the issue of entitlement to TDIU is intertwined with the issues of a higher rating for GERD and the grant of service connection for bilateral pes planus as noted above. Thus the latter must be fully decided prior to adjudication of the Veteran's claim for TDIU. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and severity of GERD. The examiner should review the claims folder and should note that review in the report. The rationale for all opinions should be explained. The examiner should note the presence or absence of symptoms such as pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain. The examiner must also address the functional impacts caused by the Veteran's GERD.

2. Then, readjudicate the claims, to include TDIU. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


